         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 1 of 22




PRERAK SHAH
Deputy Assistant Attorney General
Environment and Natural Resources Division
MICHAEL S. SAWYER
Trial Attorney, Natural Resources Section
United States Department of Justice
Environment & Natural Resources Division
4 Constitution Square
150 M St. NE
Washington, DC 2002
Telephone: 202-514-5273
E-mail: michael.sawyer@usdoj.gov
Attorney for Defendants

                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF COLUMBIA

 MADELINE DURAND, et al.,
   Plaintiffs,

 vs.                                                Case No. 1:20-cv-00338-CRC

 DAVID BERNHARDT, et al.,                           DEFENDANTS’ ANSWER TO
   Defendants.                                      PLAINTIFFS’ COMPLAINT



        Pursuant to Fed. R. Civ. P. 8(b), Defendants David Bernhardt, in his official capacity

 as Secretary of the Interior; U.S. Department of the Interior; Interior Board of Land Appeals

 (“IBLA”); and the Bureau of Land Management (collectively, “Defendants”) hereby file this

 Answer to respond to the Complaint for Judicial Review (“Complaint”) (Dkt. #1). Each of the

 numbered paragraphs in this Answer correspond to, and respond to the allegations in, the

 paragraph of the same number as denominated in the Complaint.




Page 1 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
            Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 2 of 22




                                       I. INTRODUCTION

       1.       The allegations in Paragraph 1 consist of Plaintiffs’ characterization of their

action and a legal conclusion, to which no response is required. To the extent a response is

required, Defendants deny the allegations in this paragraph.

       2.       The allegations in Paragraph 2 consist of Plaintiffs’ characterization of their

action to which no response is required. To the extent a response is required, Defendants deny

the allegations in this paragraph.

       3.       The allegations in Paragraph 3 consist of legal conclusions to which no response

is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

       4.       The allegations in Paragraph 4 consist of legal conclusions to which no response

is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

                                II. JURISDICTION AND VENUE

       5.       The allegations in the first sentence of Paragraph 5 consist of Plaintiffs’

characterization of this case, to which no response is required. To the extent a response is

required, Defendants admit that the cited IBLA opinion was entered on June 6, 2016, and deny

the remaining allegations in the first sentence of this paragraph. The remaining allegations of

this paragraph purport to quote and characterize an IBLA Opinion and BLM Decisions (Exhibits

1-3 to Plaintiffs’ Complaint), which speak for themselves and are the best evidence of their own

contents. Defendants deny any allegations inconsistent with those opinion and decisions’ plain

language, context or meaning.




Page 2 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
             Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 3 of 22




        6.       The allegations in Paragraph 6 consist of legal conclusions to which no response

is required.

        7.       The allegations in Paragraph 7 consist of legal conclusions to which no response

is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

        8.       The allegations in Paragraph 8 consist of legal conclusions to which no response

is required.

        9.       The allegations in Paragraph 9 consist of legal conclusions to which no response

is required.

        10.      The allegations in Paragraph 10 consist of legal conclusions to which no response

is required.

        11.      The allegations in Paragraph 11 consist of legal conclusions to which no response

is required.

        12.      The allegations in Paragraph 12 consist of legal conclusions to which no response

is required.

                                           III. PARTIES

        13.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 13, and deny them on that basis.

        14.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 14, and deny them on that basis.

        15.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 15, and deny them on that basis.




Page 3 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 4 of 22




       16.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 16 and deny them on that basis.

       17.     Defendants admit that David Bernhardt is the Secretary of the Interior. The

remaining allegations of Paragraph 17 consist of a characterization of Plaintiffs’ case to which no

response is required.

       18.     Defendants admit that the Department of the Interior is a Federal agency, and aver

that it is part of the executive branch of government.

       19.     The allegations in Paragraph 19 characterize a federal regulation, which speaks

for itself and is the best evidence of its own contents. Defendants deny any allegations contrary

to the regulation’s plain language, meaning, and context.

       20.     Defendants admit that the Bureau of Land Management is an agency within the

Department of the Interior with responsibility for management of public lands. The remaining

allegations in the first sentence of Paragraph 20 characterize a federal statute, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegations in the first

sentence of Paragraph 20 contrary to the statute’s plain language, meaning, and context.

Defendants admit that BLM issued a Decision that Plaintiffs appealed to the Interior Board of

Land Appeals. The remaining allegations in the second sentence of Paragraph 20 consist of

Plaintiffs’ characterization of their case, to which no response is required.

               IV. STATUTORY AND CONSTITUTIONAL BACKGROUND

       21.     The allegations in Paragraph 21 characterize the Administrative Procedure Act

(“APA”), which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the APA’s plain language, meaning and context.




Page 4 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
           Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 5 of 22




       22.     The allegations in Paragraph 22 purport to characterize and quote the APA and a

U.S. Supreme Court opinion, which speak for themselves and are the best evidence of their own

contents. Defendants deny any allegations contrary to the APA or Supreme Court case’s plain

language, meaning and context.

       23.     The allegations in Paragraph 23 purport to characterize and quote a federal court

opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the federal court opinion’s plain language, meaning and context.

       24.     The allegations in Paragraph 24 purport to characterize and quote a U.S. Supreme

Court opinion, which speaks for itself and is the best evidence of its own contents. Defendants

deny any allegations contrary to the U.S. Supreme Court opinion’s plain language, meaning and

context.

       25.     The allegations in Paragraph 25 consist of legal conclusions, to which no response

is required. To the extent a response is required, the allegations are denied.

                                  FACTUAL BACKGROUND

       26.     The BLM admits that Plaintiffs filed location notices for the Sierra Lady Mining

Claims with the BLM in 1993, that the Sierra Lady Mining Claims are on public lands managed

by BLM that have not been withdrawn from operation of the Mining Law, that mining claim

maintenance fees or small miner waivers for the Sierra Lady Mining Claims were filed with the

BLM through 2015, and that Plaintiffs continue to file small miner waivers notwithstanding

BLM’s decision closing 28 of the 30 Sierra Lady Mining Claims. Defendants lack sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 26 and deny them on that basis.




Page 5 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 6 of 22




       27.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 27 and deny them on that basis.

       28.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 28 and deny them on that basis.

       29.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 29 and deny them on that basis.

       30.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 30 and deny them on that basis.

       31.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 31 and deny them on that basis.

       32.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 32 and deny them on that basis.

       33.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 33 and deny them on that basis.

       34.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 34 and deny them on that basis.

       35.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 35 and deny them on that basis.

       36.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 36 and deny them on that basis.

       37.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in the first and third sentences of Paragraph 37 and deny them on that

basis. As to the allegations in the second sentence of Paragraph 37, Defendants admit that the


Page 6 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 7 of 22




attorney for Cal Minerals, Blair Will, provided BLM with the 1999 Judgment on May 7, 2015.

The remaining allegations in the second sentence of Paragraph 37 characterize correspondence

with BLM that speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations in the second sentence of Paragraph 37 contrary to the plain language, meaning

and context of the written correspondence.

       38.      The allegations in Paragraph 38 characterize filings before the IBLA that speak

for themselves and are the best evidence of their own contents. Defendants deny any allegations

contrary to the plain language, meaning and context of those filings.

       39.      The allegations in Paragraph 29 characterize the BLM’s July 30, 2015, Decision

and August 27, 2015, modification of that decision, which speak for themselves and are the best

evidence of their own contents. Defendants deny any allegations in Paragraph 39 contrary to the

plain language, meaning and context of the BLM July 30, 2015 decision and August 27, 2015

modification.

       40.      The allegations in the first sentence of Paragraph 40 characterizes the 2015 BLM

Decision and June 6, 2016, IBLA Decision, which speak for themselves and are the best

evidence of their own contents. Defendants deny any allegations in the first sentence of

Paragraph 40 contrary to the plain language, meaning and context of the BLM and IBLA

decisions. In response to the second sentence of Paragraph 40, Defendants admit that that

neither Arif nor Earthco filed the 1999 Judgment with the BLM, and Defendants aver that

counsel for Cal Minerals provided the Judgment to BLM in 2015. The remaining allegations in

the second sentence of this paragraph are legal conclusions to which no response is required. To

the extent a response is required, the allegations are denied.




Page 7 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 8 of 22




       41.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 41 and deny them on that basis.

                                  GENERAL ALLEGATIONS

       42.     The allegations of Paragraph 42 consist of legal conclusions to which no response

is required. To the extent a response is required, the allegations are denied.

       43.     The allegations in Paragraph 43 consist of Plaintiffs’ characterization of their

action and a legal conclusion to which no response is required. To the extent a response is

required, the allegations are denied. To the extent the allegations of Paragraph 43 characterize

Plaintiffs’ Complaint, that document speaks for itself and is the best evidence of its own

contents. Defendants deny any allegations contrary to the plain language, meaning, and context

of the Complaint.

       44.     The allegations of Paragraph 44 characterize BLM filings before the IBLA and

the IBLA’s June 6, 2016, Opinion, which speak for themselves and are the best evidence of their

own contents. Defendants deny any allegations contrary to the plain language, meaning, and

context of the BLM filings or IBLA Opinion.

       45.     The allegations of Paragraph 45 characterize the IBLA’s Opinion, which speaks

for itself and is the best evidence of its own contents. Defendants deny any allegations contrary

to the plain language, meaning, and context of the IBLA Opinion. The allegation that IBLA’s

Opinion is “unsupported” consists of a characterization of Plaintiffs’ action and a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations in this paragraph.

       46.     The allegation in the first sentence of Paragraph 46 consists of a legal conclusion

to which no response is required. To the extent a response is required, that allegation is denied.


Page 8 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 9 of 22




The allegations in the second sentence of Paragraph 46 characterize a California statute, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of that statute. The allegations in the third

sentence of Paragraph 46 consist of legal conclusions, to which no response is required. To the

extent a response is required, Defendants deny the allegations in the third sentence of this

paragraph. The allegations in the fourth sentence of Paragraph 46 characterize the BLM

Decision and IBLA Opinion, which speak for themselves and are the best evidence of their own

contents. Defendants deny any allegations contrary to the plain language, meaning, and context

of the BLM Decision or IBLA Opinion.

       47.     The allegations in the first sentence of Paragraph 47 characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion.

Defendants deny the allegations in the second sentence of Paragraph 47. The allegations in the

third sentence of Paragraph 48 purport to characterize U.S. Supreme Court case law, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of U.S Supreme Court case law.

       48.     Defendants deny the allegations in Paragraph 48.

                                 FIRST CLAIM FOR RELIEF

       (The allegations contained in the subheading under “First Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)




Page 9 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 10 of 22




       49.     Paragraph 49 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-48 herein by reference.

       50.     The allegations in Paragraph 50 consist of Plaintiffs’ characterization of their case

and legal conclusions, to which no response is required. To the extent a response is required,

Defendants deny the allegations in this paragraph.

       51.     The allegations in Paragraph 51 characterize the IBLA Opinion, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegations contrary to

the plain language, meaning, and context of the IBLA Opinion.

       52.     The allegations in the first sentence of Paragraph 52 purport to characterize and

quote the IBLA Opinion, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

IBLA Opinion. The remaining allegations in Paragraph 52 are legal conclusions to which no

response is required. To the extent a response is required, Defendants deny the remaining

allegations in this paragraph.

       53.     The allegations in Paragraph 53 purport to quote and characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion.

       54.     The allegations in Paragraph 54 purport to quote and characterize federal statutes,

which speak for themselves and are the best evidence of their own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of those statute.




Page 10 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
        Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 11 of 22




       55.     The allegations in Paragraph 55 purport to quote and characterize the 1999

Judgment, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the 1999 Judgment.

       56.     The allegations in Paragraph 56 characterize a Supreme Court opinion, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of the cited case.

       57.     The allegations in Paragraph 57 purport to quote and characterize the California

Code of Civil Procedure, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited Code.

       58.     The allegations in Paragraph 58 purport to quote and characterize the California

Code of Civil Procedure, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited Code.

       59.     The allegations in Paragraph 59 purport to quote and characterize the California

Code of Civil Procedure, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited Code.

       60.     The allegations in Paragraph 60 purport to quote and characterize the California

Code of Civil Procedure, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited Code.




Page 11 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 12 of 22




       61.     The allegations in Paragraph 61 consist of a legal conclusion to which no

response is required. To the extent a response is required, the allegations are denied.

       62.     The allegations in the first sentence of Paragraph 62 characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion. The

allegations of the second sentence of Paragraph 62 consist of a legal conclusion to which no

response is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

       63.     The allegations in Paragraph 63 purport to quote and characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion.

       64.     The allegations in Paragraph 64 purport to quote and characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion.

       65.     The allegations in Paragraph 65 partly characterize the 1999 Judgment, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of the 1999 Judgment. The remaining

allegations consist of legal conclusions, to which no response is required. To the extent a

response is required, Defendants deny those allegations.

       66.     The allegations in Paragraph 66 characterize a document received under a FOIA

request, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the cited record.




Page 12 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 13 of 22




        67.     The allegations in Paragraph 67 characterize a BLM filing before the IBLA,

which filing speaks for itself and is the best evidence of its own contents. Defendants deny any

allegations contrary to the plain language, meaning, and context of the cited filing.

        68.     The allegations in Paragraph 68 characterize a definition in Black’s Law

Dictionary (Sixth Edition), which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited definition.

        69.     The allegations in Paragraph 69 characterize a definition in Black’s Law

Dictionary (Sixth Edition), which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited definition.

        70.     The allegations in Paragraph 70 consist of legal conclusions, to which no response

is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

        71.     The allegations in Paragraph 71 consist of Plaintiffs’ characterization of their ac

and legal conclusions, to which no response is required. To the extent a response is required,

Defendants deny the allegations in this paragraph.

        72.     Defendants deny the allegations in Paragraph 72

        73.     Defendants deny the allegations in Paragraph 73.

                                SECOND CLAIM FOR RELIEF

       (The allegations contained in the subheading under “Second Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)


Page 13 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 14 of 22




       74.     Paragraph 74 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-73 herein by reference.

       75.     The allegations in Paragraph 75 characterize the IBLA Opinion, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegation contrary to

the plain language, meaning, and context of the IBLA Opinion.

       76.     The allegations in the first sentence of Paragraph 76 consist of legal conclusions

to which no response is required. To the extent a response is required, the allegations are denied.

To the extent the second sentence of Paragraph 76 purport to quote and characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents, Defendants deny

any allegation contrary to the plain language, meaning, and context of the IBLA Opinion.

Defendants deny any remaining allegations of this Paragraph.

       77.     The allegations in Paragraph 77 characterize a California state court opinion,

which speaks for itself and is the best evidence of its own contents. Defendants deny any

allegations contrary to the plain language, meaning, and context of the cited opinion.

       78.     Defendants deny the allegations in Paragraph 78.

       79.     The allegations in the first sentence of Paragraph 79 purport to characterize and

quote the IBLA Opinion, which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

IBLA Opinion. Defendants deny the allegations in the second sentence of Paragraph 79.

       80.     To the extent Paragraph 80 characterizes the IBLA Opinion, which speaks for

itself and is the best evidence of its own contents, Defendants deny any allegations contrary to

the plain language, meaning, and context of the IBLA Opinion. Defendants deny that the IBLA


Page 14 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 15 of 22




engaged in “deliberate misrepresentation” of a case. Defendants deny the remaining allegations

in this paragraph.

                                THIRD CLAIM FOR RELIEF

       (The allegations contained in the subheading under “Third Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)

       81.     Paragraph 81 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-80 herein by reference.

       82.     The allegations in Paragraph 82 characterize a BLM filing in the IBLA appeal,

which speaks for itself and is the best evidence of its own contents. Defendants deny any

allegations contrary to the plain language, meaning, and context of the BLM filing.

       83.     Defendants deny the allegation that BLM “fraudulently misquoted” case law. The

remaining allegations purport to quote and characterize a BLM filing before the IBLA, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of the BLM filing.

       84.     Defendants deny the allegation that BLM “fraudulently relies” on case law. The

remaining allegations purport to quote and characterize a BLM filing before the IBLA, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of the BLM filing.

       85.     The allegations in Paragraph 85 characterize an IBLA ruling, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegations contrary to

the plain language, meaning, and context of the cited IBLA ruling.


Page 15 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 16 of 22




        86.     The allegations in Paragraph 86 characterize an IBLA ruling, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegations contrary to

the plain language, meaning, and context of the cited IBLA ruling.

        87.     The allegations in the first sentence of Paragraph 87 consist of legal conclusions

to which no response is required. To the extent a response is required, Defendants deny the

allegations in the first sentence of Paragraph 85. Defendants deny the allegations in the second

sentence of Paragraph 87.

                                FOURTH CLAIM FOR RELIEF

       (The allegations contained in the subheading under “Fourth Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)

        88.     Paragraph 88 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-87 herein by reference.

        89.     The allegations in Paragraph 89 purport to quote and characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion.

        90.     The allegations in Paragraph 90 characterize a definition in Black’s Law

Dictionary (Sixth Edition), which speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

cited definition.




Page 16 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 17 of 22




       91.     The allegations in Paragraph 91 characterize the IBLA Opinion, which speaks for

itself and is the best evidence of its own contents. Defendants deny any allegations contrary to

the plain language, meaning, and context of the IBLA Opinion.

       92.     The first sentence of Paragraph 92 is a legal conclusion to which no response is

required. To the extent a response is required, Defendants deny the allegations of this sentence.

The allegations in the second sentence of Paragraph 92 characterize a California statute, which

speaks for itself and is the best evidence of its own contents. Defendants deny any allegations

contrary to the plain language, meaning, and context of the cited statute.

       93.     Defendants deny the allegations in Paragraph 93.

                                 FIFTH CLAIM FOR RELIEF

       (The allegations contained in the subheading under “Second Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)

       94.     Paragraph 94 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-93 herein by reference.

       95.     The allegations in the first sentence of Paragraph 95 characterize the IBLA

Opinion, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the IBLA Opinion. The

allegations in the second sentence of Paragraph 95 consist of legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

       96.     The allegations in Paragraph 96 characterize the California Code of Civil

Procedure, which speaks for itself and is the best evidence of its own contents. Defendants deny


Page 17 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 18 of 22




any allegations contrary to the plain language, meaning, and context of the cited code.

Defendants admit that the Durands located the Sierra Lady Mining Claims on public lands in

1993. The remaining allegations in the second sentence of Paragraph 96 consist of Plaintiffs’

characterization of their case to which no response is required. To the extent a response is

required, the allegations are denied. Defendants lack sufficient knowledge or information to

form a belief as to the truth of the allegations in the third, fourth and fifth sentences in Paragraph

96, and deny them on that basis. The allegations in the sixth sentence of Paragraph 96 consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny the allegations in the sixth sentence of this paragraph.

       97.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in the first sentence in Paragraph 97, and deny them on that basis. The

allegations in the second sentence of Paragraph 97 characterize the 1999 Judgment, which speaks

for itself and is the best evidence of its own contents. Defendants deny any allegations contrary

to the plain language, meaning, and context of the 1999 Judgment.

       98.     The allegations in the first sentence of Paragraph 98 characterize state court

litigation, which speaks for itself and is the best evidence of its own contents. Defendants deny

any allegations contrary to the plain language, meaning, and context of the State Court litigation.

Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations in the second sentence of Paragraph 98, and deny them on that basis.

       99.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 99, and deny them on that basis.

       100.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 100, and deny them on that basis.


Page 18 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
        Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 19 of 22




       101.    The allegations in Paragraph 101 consist of legal conclusions to which no

response is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

       102.    The allegations in Paragraph 102 consist of legal conclusions to which no

response is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

       103.    The allegations in the first sentence of Paragraph 103 characterize the BLM

Decision and IBLA Opinion, which speak for themselves and are the best evidence of their own

contents. Defendants deny any allegations contrary to the plain language, meaning, and context

of the BLM Decision or IBLA Opinion. The allegations in the second sentence of Paragraph 103

consist of legal conclusions to which no response is required. To the extent a response is

required, Defendants deny those allegations.

                                SIXTH CLAIM FOR RELIEF

       (The allegations contained in the subheading under “Sixth Claim for Relief” consist of

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny these allegations.)

       104.    Paragraph 104 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-103 herein by reference.

       105.    The allegations in Paragraph 105 characterize a document received under a FOIA

request, which document speaks for itself and is the best evidence of its own contents.

Defendants deny any allegations contrary to the plain language, meaning, and context of the

referenced document.

Page 19 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 20 of 22




       106.    The allegations in the first sentence of Paragraph 106 consist of legal conclusions

to which no response is required. To the extent a response is required, the allegations are denied.

The allegations in the second and third sentences of Paragraph 106 characterize a federal statute,

which speaks for itself and is the best evidence of its own contents. Defendants deny any

allegations contrary to the plain language, meaning, and context of the statute.

       107.    Defendants deny the allegations in Paragraph 107.

                               SEVENTH CLAIM FOR RELIEF

(The allegations contained in the subheading under “Seventh Claim for Relief” consist of legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny these allegations.)

       108.    Paragraph 108 incorporates the preceding paragraphs of the Complaint and

therefore requires no response. To the extent a response is required, Defendants incorporate their

responses to all of the allegations in Paragraphs 1-107 herein by reference.

       109.    Defendants deny that BLM closed the 28 Sierra Lady Mining Claims in August

2018, and aver that the BLM issued a decision on July 30, 2015, to close those claims.

Defendants further deny that BLM failed to provide notice it was closing the Sierra Lady Claims

and aver that Plaintiffs were notified of the closure through the 2015 decision, which decision

they then appealed to the Interior Board of Land Appeals.

       110.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in the first sentence of Paragraph 110, and deny them on that basis.

Defendants admit the allegations in the second and third sentences of Paragraph 110.




Page 20 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
         Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 21 of 22




       111.      The allegations in Paragraph 111 consist of legal conclusions to which no

response is required. To the extent a response is required, Defendants deny the allegations in this

paragraph.

                                          PRAYER FOR RELIEF

       The allegations in Paragraphs 1-6 under the heading “Prayer for Relief” consist of

Plaintiffs’ request for relief, to which no response is required. To the extent a response may be

deemed required, Defendants deny that Plaintiffs are entitled to the requested relief or to any

relief whatsoever.

                                        GENERAL DENIAL

       Defendants deny any allegations contained in the Complaint, whether express or implied,

that are not specifically admitted, denied, or qualified herein.

                                   AFFIRMATIVE DEFENSES

       a. Some or all of the claims in the Complaint fail to state a claim upon which relief can

             be granted.

       b. This Court lacks subject matter jurisdiction over some or all of Plaintiffs’ claims

             because Plaintiffs lack standing to bring some or all of their claims.

       c. Some or all of Plaintiffs’ claims are not ripe for review.

       d. Some or all of Plaintiffs’ claims are barred by the statute of limitations.

       e. Some or all of Plaintiffs’ claims purport to challenge an agency action that is not final

             under the APA, 5 U.S.C. § 704.

       f. Some or all of Plaintiffs’ claims are barred to the extent they have been waived.

       g. Defendants reserve the right to assert additional affirmative defenses during the course

             of litigation.

Page 21 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
        Case 1:20-cv-00338-CRC Document 8 Filed 04/24/20 Page 22 of 22




       WHEREFORE, Defendants pray that this Court enter judgment in their favor and against

Plaintiffs, dismiss the Complaint against the Defendants, deny all of Plaintiffs’ claims for relief

and costs, and grant such other relief as the Court may deem just and proper.

       Respectfully submitted this 24th day of April.

                                             PRERAK SHAH
                                             Deputy Assistant Attorney General
                                             Environment & Natural Resources Division

                                             /s/ Michael S. Sawyer
                                             MICHAEL S. SAWYER
                                             Trial Attorney, Natural Resources Section
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             4 Constitution Square
                                             150 M St. NE
                                             Washington, DC 2002
                                             Telephone: 202-514-5273
                                             E-mail: michael.sawyer@usdoj.gov




Page 22 – DEFENDANTS’ ANSWER
        Durand v. Bernhardt, Case No. 1:20-cv-00338
